
	

113 HRES 95 IH: Supporting the goals and ideals of Multiple Sclerosis Awareness Week.
U.S. House of Representatives
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 95
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2013
			Ms. Lee of California
			 (for herself, Mr. Burgess, and
			 Mr. Van Hollen) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of Multiple
		  Sclerosis Awareness Week.
	
	
		Whereas multiple sclerosis can impact men and women of all
			 ages, races, and ethnicities;
		Whereas approximately 2,100,000 people worldwide have been
			 diagnosed with multiple sclerosis;
		Whereas multiple sclerosis is typically diagnosed between
			 the ages of 20 and 50, however it is estimated that between 8,000 and 10,000
			 children and adolescents are living with multiple sclerosis;
		Whereas multiple sclerosis is an unpredictable
			 neurological disease that interrupts the flow of information within the brain
			 and between the brain and the rest of the body;
		Whereas symptoms of multiple sclerosis range from numbness
			 and tingling to blindness and paralysis and the progress, severity and specific
			 symptoms of multiple sclerosis in any one person cannot yet be
			 predicted;
		Whereas there is no laboratory test available that
			 definitely defines a diagnosis for multiple sclerosis;
		Whereas multiple sclerosis is not directly inherited, but
			 studies show there are genetic factors that indicate certain individuals are
			 susceptible to the disease;
		Whereas the exact cause of multiple sclerosis is still
			 unknown and there is no cure;
		Whereas in rare cases multiple sclerosis is so progressive
			 it is fatal, but most people with multiple sclerosis have a normal or
			 near-normal life expectancy;
		Whereas severe multiple sclerosis can shorten life;
		Whereas the Multiple Sclerosis Coalition, an affiliation
			 of multiple sclerosis organizations dedicated to the enhancement of the quality
			 of life for all those affected by multiple sclerosis, recognizes and supports
			 Multiple Sclerosis Awareness Week during March of every calendar year;
		Whereas the Multiple Sclerosis Coalition’s mission is to
			 increase opportunities for cooperation and provide greater opportunity to
			 leverage the effective use of resources for the benefit of the multiple
			 sclerosis community;
		Whereas the goals of Multiple Sclerosis Awareness Week are
			 to invite people to join the movement to end multiple sclerosis, encourage
			 everyone to do something to demonstrate their commitment to moving toward a
			 world free of multiple sclerosis, and to acknowledge those who have dedicated
			 their time and talent to help promote multiple sclerosis research and programs;
			 and
		Whereas this year Multiple Sclerosis Awareness Week is
			 recognized during the week of March 11, 2013, through March 17, 2013: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of Multiple
			 Sclerosis Awareness Week;
			(2)encourages the
			 President to issue a proclamation in support of the goals and ideals of
			 Multiple Sclerosis Awareness Week;
			(3)encourages States,
			 territories, possessions of the United States, and localities to support the
			 goals and ideals of Multiple Sclerosis Awareness Week by issuing proclamations
			 designating Multiple Sclerosis Awareness Week;
			(4)encourages media
			 organizations to participate in Multiple Sclerosis Awareness Week and help
			 educate the public about multiple sclerosis;
			(5)commends the
			 efforts of the States, territories, and possessions of the United States who
			 support the goals and ideals of Multiple Sclerosis Awareness Week;
			(6)recognizes and
			 reaffirms the Nation's commitment to ending multiple sclerosis by promoting
			 awareness about people that are affected with multiple sclerosis and by
			 promoting new education programs, supporting research, and expanding access to
			 medical treatment; and
			(7)recognizes all
			 people in the United States living with multiple sclerosis, expresses gratitude
			 to their family members and friends who are a source of love and encouragement
			 to them, and salutes the health care professionals and medical researchers who
			 provide assistance to those so affected and continue to work to find ways to
			 stop the progression of the disease, restore nerve function and end multiple
			 sclerosis forever.
			
